Case 3:16-cr-02829-MMA Document 303 Filed 08/13/20 PageID.994 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                )     Case No. 16-CR-2829-MMA-7
11                                            )
                          Plaintiff,          )     ORDER GRANTING JOINT
12                                            )     MOTION FOR EARLY
     v.                                       )     TERMINATION OF
13                                            )     SUPERVISED RELEASE
     SERINA ROBLES (7),                       )
14                                            )     [Doc. No. 301]
                          Defendant.          )
15

16
              The parties jointly move for early termination of Defendant Serina Robles’
17
     term of supervised release. See Doc. No. 301. To date, Defendant has served
18
     approximately two-thirds of the term imposed by the Court.
19
              Upon due consideration of the applicable statutory factors, the Court
20

21
     GRANTS Defendant’s motion and ORDERS that her remaining term of supervised

22   release be terminated pursuant to 18 U.S.C. § 3583(e)(1) as of the date this Order is

23   filed.

24            IT IS SO ORDERED.

25   DATED: July 7, 2020                      ________________________________
                                              HON. MICHAEL M. ANELLO
26                                            United States District Judge
27

28
